     Case 2:20-cv-01729-TLN-KJN Document 12 Filed 12/04/20 Page 1 of 4



1    SANFORD L. MICHELMAN (SBN 179702)
     TODD H. STITT, ESQ. (SBN 179694)
2    SAMANTHA A. GAVIN, ESQ. (SBN 307233)
3    MICHELMAN & ROBINSON, LLP
     17901 Von Karman Ave., 10th Floor
4    Irvine, CA 92614-6297
5    Telephone: 714-557-7990
     Facsimile: 714-557-7991
6
     Attorneys for RANIF CO. dba INVISIBLE DEFENDER
7
8
                       UNITED STATES DISTRICT COURT
9
                     EASTERN DISTRICT OF CALIFORNIA
10
11                                        Case No.: 2:20−CV−01729−TLN−KJN
     RANIF CO. dba INVISIBLE
12   DEFENDER,                            District Judge: Hon. Troy L. Nunley
13
                      Plaintiff,
14                                        JOINT STIPULATION TO
          v.                              TRANSFER VENUE TO THE
15                                        NORTHERN DISTRICT OF
16   PHYSICIAN WELLNESS GROUP,            TEXAS; AND ORDER
17   INC., JAREOU HOLDING, LLC,
     NUVERUS USA, INC., MICHAEL           Complaint filed: 7/31/20
18   JAREOU, FRANCISCO J.
19   ZANGEROLAME, CURTIS CRUZ,
     and DOES 1-100, inclusive,
20
21                    Defendants.

22
23
24
25
26
27

                                          1
      JOINT STIPULATION TO TRANSFER VENUE TO THE NORTHERN DISTRICT OF TEXAS; AND
                                        ORDER
     Case 2:20-cv-01729-TLN-KJN Document 12 Filed 12/04/20 Page 2 of 4



1          IT IS HEREBY STIPULATED AND AGREED TO by and amongst
2    Plaintiff Ranif Co. dba Invisible Defender (“Plaintiff”) and Defendants Physicians
3    Wellness Group Inc. (“PWG”), Jareou Holding, LLC (“Jareou Holding”), Nuverus
4    USA, Inc. (“Nuverus”), Michael Jareou, Francisco J. Zangerolame, and Curtis Cruz
5    (collectively “Defendants”) (Plaintiff and Defendants collectively referred to as
6    “the Parties”), through their counsel of record, as follows:
7          WHEREAS, Plaintiff filed a Complaint on July 31, 2020 in El Dorado
8    County Superior Court of California;
9          WHEREAS, Defendant Francisco J. Zangerolame filed a notice of removal
10   on August 28, 2020;
11         WHEREAS, all Defendants joined Mr. Zangerolame’s notice of removal;
12         WHEREAS, Plaintiff served all Defendants and Defendants filed responsive
13   pleadings (i.e. Motions to Dismiss based on, among other applicable grounds, lack
14   of personal jurisdiction pursuant to Fed. R. Civ. Proc. Rule 12(b)(2)) on October
15   26, 2020;
16         WHEREAS, Defendants filed a Motion to Transfer Venue on October 27,
17   2020 to transfer this action to the Northern District of Texas;
18         WHEREAS, it is represented that the majority of Defendants reside in Texas;
19         WHEREAS, the Parties have agreed to transfer this action to the United
20   States District Court for the Northern District of Texas, Dallas Division.
21         THEREFORE, the parties stipulate as follows:
22         1.     To transfer this case pursuant to 28 U.S.C. section 1404(a), to the
23   United States District Court for the Northern District of Texas, Dallas Division.
24         2.     The Clerk of the Eastern District of California is hereby directed to
25   take all steps necessary to effectuate this transfer. Defendants’ Motions to Dismiss
26   shall be taken off calendar without prejudice to filing them again in the Northern
27   District of Texas, Dallas Division. If Defendants file their Motions to Dismiss in

                                               1
       JOINT STIPULATION TO TRANSFER VENUE TO THE NORTHERN DISTRICT OF TEXAS; AND
                                         ORDER
     Case 2:20-cv-01729-TLN-KJN Document 12 Filed 12/04/20 Page 3 of 4



1    the Northern District of Texas, Dallas Division, the Parties are required to meet and
2    confer prior to Defendants filing any responsive pleadings (with the exception of
3    an Answer and/or Counterclaim) in such court.
4
5             IT IS SO STIPULATED:
6
7
8    Dated: December 3, 2020                MICHELMAN & ROBINSON, LLP
9
10                                   By:          /s/ Samantha A. Gavin
                                            SANFORD L. MICHELMAN
11                                          TODD H. STITT, ESQ.
12                                          SAMANTHA A. GAVIN, ESQ.
                                            Attorneys for Ranif Co. dba Invisible
13                                          Defender
14
15   Dated: December 3, 2020                BUCHALTER
16
17                                   By:          /s/ Alissa Pleau-Fuller
18                                          KEVIN COLLINS, ESQ.
                                            ALISSA PLEAU-FULLER, ESQ.
19                                          Attorneys for Defendants
20
21
22
23
24
25
26
27

                                               2
       JOINT STIPULATION TO TRANSFER VENUE TO THE NORTHERN DISTRICT OF TEXAS; AND
                                         ORDER
     Case 2:20-cv-01729-TLN-KJN Document 12 Filed 12/04/20 Page 4 of 4



1                                         ORDER
2          Having considered the foregoing stipulation of the Parties, this Court hereby
3    orders that the action entitled Ranif Co. v. Physician Wellness Group, Inc., et al.
4    (Case No. 2:20-cv-01729-TLN-KJN) be transferred for all purposes to the U.S.
5    District Court for the Northern District of Texas, Dallas Division.
6
7    IT IS SO ORDERED.
8
9    Dated: December 3, 2020
                                                    Troy L. Nunley
10
                                                    United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                               3
       JOINT STIPULATION TO TRANSFER VENUE TO THE NORTHERN DISTRICT OF TEXAS; AND
                                         ORDER
